Appeal from the Court of Appeals for Franklin County. Gibson, Judge.
One who has been illegally deprived of civil-service rights does not waive such rights by accepting inconsistent employment during the pendency of litigation respecting those rights. Such a person is entitled to seek, and indeed has a duty to seek, employment to mitigate the loss of income pending a determination of such rights.
Judgment affirmed.
Taft, C. J., Zimmerman, Matthias and Griffith, JJ., concur.
Herbert, J., dissents.
O’Neill, J., not participating.
MERIT DOCKET